 



Exhibit 10.12

         
(GREAT SEAL OF THE STATE OF FLORIDA LOGO) [w41777w4177704.gif]
  Florida Hurricane Catastrophe Fund   CHARLIE CRIST
GOVERNOR
AS CHAIRMAN           ALEX SINK
CHIEF FINANCIAL OFFICER
AS TREASURER           BILL McCOLLUM
ATTORNEY GENERAL
AS SECRETARY           COLEMAN STIPANOVICH
EXECUTIVE DIRECTOR  

August 23, 2007
Mr. Bruce Meyer, CPA, CPCU
President & CEO
Liberty American Insurance Company
7785 66th Street North
Pinellas Park, FL 33780-8080
Florida Hurricane Catastrophe Fund
Reimbursement Contract and Addendum (s)
Effective: June 1, 2007
Dear Mr. Meyer:
We are pleased to enclose a fully executed copy of the Reimbursement Contract
and Addendum (s) for your company’s participation in the Florida Hurricane
Catastrophe Fund for the 2007/2008 contract year. Please retain these documents
in a secure location for your permanent reference.
Should you have any questions, please call me at the number below. We appreciate
your assistance in completing this documentation.
Cordially,
Holly Bertagnolli
FHCF Contracts Coordinator
Enclosure

ADMINISTERED FOR
THE STATE BOARD OF ADMINISTRATION BY
PARAGON STRATEGIC SOLUTIONS INC.
3600 AMERICAN BOULEVARD WEST, SUITE 700, MINNEAPOLIS, MINNESOTA 55431
PHONE: 800-689-FUND (3863) / FACSIMILE: 800-264-0492





--------------------------------------------------------------------------------



 



          (GREAT SEAL OF THE STATE OF FLORIDA LOGO) [w41777w4177703.gif]   State
Board of Administration
of Florida   CHARLIE CRIST
GOVERNOR
AS CHAIRMAN

ALEX SINK
CHIEF FINANCIAL OFFICER
AS TREASURER

BILL McCOLLUM
ATTORNEY GENERAL
AS SECRETARY

COLEMAN STIPANOVICH
EXECUTIVE DIRECTOR   1801 Hermitage Boulevard-Suite 100
Tallahassee, Florida 32308
(850) 488-4406     Post Office Box 13300
32317-3300  

REIMBURSEMENT CONTRACT
Effective: June 1, 2007
(Contract)
between
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, FL
(Company)
NAIC # 10955
and
THE STATE BOARD OF ADMINISTRATION OF THE STATE OF FLORIDA (SBA)
WHICH ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND (FHCF)
PREAMBLE
The Legislature of the State of Florida has enacted Section 215.555, Florida
Statutes “Statute”, which directs the SBA to administer the FHCF. This Contract,
consisting of the principal document entitled Reimbursement Contract, addressing
the mandatory FHCF coverage, and three numbered Addenda addressing optional FHCF
coverage, is subject to the Statute and to any administrative rule adopted
pursuant thereto, and is not intended to be in conflict therewith. All
provisions in the principle document are equally applicable to each of the three
Addenda unless specifically superseded by one of the Addenda.
In consideration of the promises set forth in this Contract, the parties agree
as follows:
ARTICLE I — SCOPE OF AGREEMENT
As a condition precedent to the SBA’s obligations under this Contract, the
Company, an Authorized Insurer or an entity writing Covered Policies under
Section 627.351, Florida Statutes, in the State of Florida, shall report to the
SBA in a specified format the business it writes which is described in this
Contract as Covered Policies.
The terms of this Contract shall determine the rights and obligations of the
parties. This Contract provides reimbursement to the Company under certain
circumstances, as described herein, and does not provide or extend insurance or
reinsurance coverage to any person, firm, corporation or other entity. The SBA
shall reimburse the Company for its Ultimate Net Loss on Covered Policies in
excess of the

              1   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



Company’s Retention as a result of each Loss Occurrence commencing during the
Contract Year, to the extent funds are available, all as hereinafter defined.
ARTICLE II — PARTIES TO THE CONTRACT
This Contract is solely between the Company and the SBA which administers the
FHCF. In no instance shall any insured of the Company or any claimant against an
insured of the Company, or any other third party, have any rights under this
Contract, except as provided in Article XIV. The SBA will only disburse funds to
the Company, except as provided for in Article XIV of this Contract.
ARTICLE III — TERM
This Contract shall apply to Loss Occurrences which commence during the period
from 12:01 a.m., Eastern Time, June 1, 2007, to 12:01 a.m., Eastern Time,
June 1, 2008 (Contract Year).
The Company must designate a coverage level, make the required selections, and
return this fully executed Contract (two originals) to the FHCF Administrator so
that the Contract is received by the FHCF Administrator no later than 5 p.m.,
Central Time, June 1, 2007. Failure to do so may result in a referral to the
Office of Insurance Regulation within the Department of Financial Services for
administrative action. Furthermore, the Company’s coverage level under this
Contract will be deemed as follows:

(1)   For Companies that are a member of a National Association of Insurance
Commissioners (NAIC) group, the same coverage level selected by the other
Companies of the same NAIC group shall be deemed. If executed Contracts for none
of the members of an NAIC group have been received by the FHCF Administrator,
the coverage level from the prior Contract Year shall be deemed.   (2)   For
Companies that are not a member of an NAIC group under which other Companies are
active participants in the FHCF, the coverage level from the prior Contract Year
shall be deemed.   (3)   For New Participants, as that term is defined in
Article V(21), that are a member of an NAIC group, the same coverage level
selected by the other Companies of the same NAIC group shall be deemed.   (4)  
For New Participants that are not a member of an NAIC group under which other
Companies are active participants in the FHCF, the 45%, 75% or 90% coverage
levels may be selected providing that the FHCF Administrator receives executed
Contracts within 30 calendar days of the effective date of the first Covered
Policy, otherwise, the 45% coverage level shall be deemed.

Pursuant to the terms of this Contract, the SBA shall not be liable for Loss
Occurrences which commence after the effective time and date of expiration or
termination. Should this Contract expire or terminate while a Loss Occurrence
covered hereunder is in progress, the SBA shall be responsible for such Loss
Occurrence in progress in the same manner and to the same extent it would have
been responsible had the Contract expired the day following the conclusion of
the Loss Occurrence in progress.
ARTICLE IV — LIABILITY OF THE FHCF

(1)   The SBA shall reimburse the Company, with respect to each Loss Occurrence
commencing during the Contract Year for the “Reimbursement Percentage” elected,
this percentage times the amount of Ultimate Net Loss paid by the Company in
excess of the Company’s Retention, as adjusted pursuant to Article V(28), plus
5% of the reimbursed losses for Loss Adjustment Expense Reimbursement.   (2)  
The Reimbursement Percentage will be 45% or 75% or 90%, at the Company’s option
as elected under Article XVIII.   (3)   The aggregate liability of the FHCF with
respect to all Reimbursement Contracts covering this contract year shall not
exceed the limit set forth under Section 215.555(4)(c)1., Florida Statutes. For
specifics regarding loss reimbursement calculations, see section (3)(c) of
Article X herein.

              2   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



(4)   Reimbursement amounts shall not be reduced by reinsurance paid or payable
to the Company from other sources.   (5)   After the end of the calendar year,
the SBA shall notify insurers of the estimated Borrowing Capacity and the
Balance of the Fund as of December 31. In May and October of each year, the SBA
shall publish in the Florida Administrative Weekly a statement of the FHCF’s
estimated Borrowing Capacity and the projected Balance of the Fund as of
December 31.   (6)   The obligation of the SBA with respect to all Contracts
covering a particular Contract Year shall not exceed the Balance of the Fund as
of December 31 of that Contract Year, together with the maximum amount the SBA
is able to raise through the issuance of revenue bonds or other means available
to the SBA under Section 215.555, Florida Statutes, up to the limit in
accordance with Section 215.555(4)(c)1., Florida Statutes. The obligations and
the liability of the SBA are more fully described in Rule 19-8.013, Florida
Administrative Code (F.A.C.). If Reimbursement Premiums or earnings thereon are
used for debt service in the event of a temporary shortfall in the collection of
emergency assessments, then the amount of the Premiums or earnings thereon so
used will be reimbursed to the SBA without interest when sufficient emergency
assessments are received.

ARTICLE V — DEFINITIONS

(1)   Actual Claims-Paying Capacity of the FHCF       This term means the sum of
the Balance of the Fund as of December 31 of a Contract Year, plus any
reinsurance purchased by the FHCF, plus the amount the SBA is able to raise
through the issuance of revenue bonds up to the limit in accordance with
Section 215.555(4)(c)1. and (6), Florida Statutes.   (2)   Actuarially Indicated
      This term means, with respect to Premiums paid by Companies for
reimbursement provided by the FHCF, an amount determined in accordance with the
definition provided in Section 215.555(2)(a), Florida Statutes.   (3)  
Additional Living Expense (ALE)       ALE losses covered by the FHCF are not to
exceed 40 percent of the insured value of a Residential Structure or its
contents based on the coverage provided in the policy. Fair rental value, loss
of use, loss of rents, or business interruption losses are not covered by the
FHCF.   (4)   Administrator       This term means the entity with which the SBA
contracts to perform administrative tasks associated with the operations of the
FHCF. The Administrator is Paragon Strategic Solutions Inc., 3600 American
Boulevard West, Suite 700, Minneapolis, Minnesota 55431. The telephone number is
(800) 689-3863, and the facsimile number is (800) 264-0492.   (5)   Authorized
Insurer       This term is defined in Section 624.09(1), Florida Statutes.   (6)
  Borrowing Capacity       This term means the amount of funds which are able to
be raised by the issuance of revenue bonds or through other financing
mechanisms, less bond issuance expenses and reserves.   (7)   Citizens Property
Insurance Corporation (Citizens)       This term means the entity formed under
Section 627.351(6), Florida Statutes and refers to both Citizens Property
Insurance Corporation High Risk Account and Citizens Property Insurance
Corporation Personal Lines and Commercial Lines Accounts.   (8)   Contract      
This term means this Reimbursement Contract for the current Contract Year.   (9)
  Covered Event       This term means any one storm declared to be a hurricane
by the National Hurricane Center, which causes insured losses in Florida, both
while it is still a hurricane and throughout any subsequent downgrades in storm
status by the National Hurricane Center. Any storm, including a tropical storm,
which does not become a hurricane is not a Covered Event.

              3   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



(10)   Covered Policy or Covered Policies

  (a)   Covered Policy, as defined in Section 215.555(2)(c), Florida Statutes,
is further clarified to mean only that portion of a binder, policy or contract
of insurance that insures real or personal property located in the State of
Florida to the extent such policy insures a Residential Structure, as defined in
definition (27) herein, or the contents of a Residential Structure, located in
the State of Florida.     (b)   Due to the specialized nature of the definition
of Covered Policies, Covered Policies are not limited to only one line of
business in the Company’s annual statement required to be filed by
Section 624.424, Florida Statutes. Instead, Covered Policies are found in
several lines of business on the Company’s annual statement. Covered Policies
will at a minimum be reported in the Company’s statutory annual statement as:

  -     Fire     -     Allied Lines     -     Farmowners Multiple Peril     -  
  Homeowners Multiple Peril     -     Commercial Multiple Peril (non liability
portion, covering condominiums and apartments)     -     Inland Marine

      Note that where particular insurance exposures, e.g. mobile homes, are
reported on an annual statement is not dispositive of whether or not the
exposure is a Covered Policy.     (c)   This definition applies only to the
first-party property section of a policy pertaining strictly to the structure,
its contents, appurtenant structures, or ALE coverage.     (d)   Covered Policy
also includes any collateral protection insurance policy covering personal
residences which protects both the borrower’s and the lender’s financial
interest, in an amount at least equal to the coverage for the dwelling in place
under the lapsed homeowner’s policy, if such policy can be accurately reported
as required in Section 215.555(5), Florida Statutes. A Company will be deemed to
be able to accurately report data if the required data, as specified in the
Premium Formula adopted in Section 215.555(5), Florida Statutes, is available.  
  (e)   See Article VI of this Contract for specific exclusions.

(11)   Deductible Buy-Back Policies       This term means a specific policy that
provides coverage to a policyholder for some portion of the policyholder’s
deductible under a policy issued by another insurer.   (12)   Estimated
Claims-Paying Capacity of the FHCF       This term means the sum of the
projected Balance of the Fund as of December 31 of a Contract Year, plus any
reinsurance purchased by the FHCF, plus the most recent estimate of the
Borrowing Capacity of the FHCF, determined pursuant to Section 215.555(4)(c),
Florida Statutes.   (13)   Excess Policies       This term, for the purposes of
this Contract, means a policy that provides insurance protection for large
commercial property risks that provides a layer of coverage above a primary
layer (which is insured by a different insurer) that acts much the same as a
very large deductible.   (14)   Florida Department of Financial Services
(Department)       This term means the Florida regulatory agency, created
pursuant to Section 20.121, Florida Statutes, which is charged with regulating
the Florida insurance market and administering the Florida Insurance Code.  
(15)   Florida Insurance Code       This term means those chapters identified in
Section 624.01, Florida Statutes, which are designated as the Florida Insurance
Code.   (16)   Formula or the Premium Formula       This term means the Formula
approved by the SBA for the purpose of determining the Actuarially Indicated
Premium to be paid to the FHCF. The Premium Formula is defined as an approach or

              4   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



    methodology which leads to the creation of premium rates. The resulting
rates are therefore incorporated as part of the Premium Formula.   (17)   Fund
Balance or Balance of the Fund as of December 31       These terms mean the
amount of assets available to pay claims, not including any bonding proceeds,
resulting from Covered Events which occurred during the Contract Year.   (18)  
Insurer Group       For purposes of the coverage option election in
Section 215.555(4)(b), Florida Statutes, Insurer Group means the group
designation assigned by the National Association of Insurance Commissioners
(NAIC) for purposes of filing consolidated financial statements. A Company is a
member of a group as designated by the NAIC until such Company is assigned
another group designation or is no longer a member of a group recognized by the
NAIC.   (19)   Loss Occurrence       This term means the sum of individual
insured losses incurred under Covered Policies resulting from the same Covered
Event. “Losses” means direct incurred losses under Covered Policies and excludes
Loss Adjustment Expenses.   (20)   Loss Adjustment Expense Reimbursement

  (a)   Loss Adjustment Expense Reimbursement shall be 5% of the reimbursed
losses under this Contract as provided in Article IV, pursuant to
Section 215.555(4)(b)1., Florida Statutes.     (b)   To the extent that loss
reimbursements are limited to the Payout Multiple applied to each Company, the
5% Loss Adjustment Expense is included in the total Payout Multiple applied to
each Company.

(21)   New Participant(s)       This term means all Companies which begin
writing Covered Policies on or after the beginning of the Contract Year. A
Company that removes exposure from either Citizens entity, as that term is
defined in (7) above, pursuant to an assumption agreement effective on or after
June 1 and had written no other Covered Policies before June 1 is also
considered a New Participant.   (22)   Office of Insurance Regulation       This
term means that office within the Department of Financial Services and which was
created in Section 20.121(3), Florida Statutes.   (23)   Payout Multiple      
This term means the multiple as calculated in accordance with
Section 215.555(4)(c), Florida Statutes, which is derived by dividing the single
season Claims-Paying Capacity of the FHCF by the total aggregate industry
Reimbursement Premium for the FHCF for the Contract Year billed as of
December 31 of the Contract Year. The final Payout Multiple is determined once
Reimbursement Premiums have been billed as of December 31 and the amount of bond
proceeds has been determined.   (24)   Premium       This term means the same as
Reimbursement Premium.   (25)   Projected Payout Multiple       The Projected
Payout Multiple is used to calculate a Company’s projected payout pursuant to
Section 215.555(4)(d)2.b., Florida Statutes. The Projected Payout Multiple is
derived by dividing the estimated single season Claims-Paying Capacity of the
FHCF by the estimated total aggregate industry Reimbursement Premium for the
FHCF for the Contract Year. The Company’s Reimbursement Premium as paid to the
SBA for the Contract Year is multiplied by the Projected Payout Multiple to
estimate the Company’s coverage from the FHCF for the Contract Year.   (26)  
Reimbursement Premium       This term means the Premium determined by
multiplying each $1,000 of insured value reported by the Company in accordance
with Section 215.555(5)(b), Florida Statutes, by the rate as derived from the
Premium Formula, as described in Rule 19-8.028, F.A.C.

              5   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



(27)   Residential Structures       This term means dwelling units used as a
home or residence for other than transient occupancy, as that term is defined in
Section 83.43(10), Florida Statutes. These include the primary structure and
appurtenant structures insured under the same policy and any other structures
covered under endorsements associated with a policy covering a residential
structure, the principal function of which at the time of loss was as a primary
or secondary residence. Covered Residential Structures do not include any
structures listed under Article VI herein.   (28)   Retention       The
Company’s Retention means the amount of hurricane losses under Covered Policies
which must be incurred by the Company before it is eligible for reimbursement
from the FHCF.

  (a)   When the Company experiences covered losses from one or two Covered
Events during the Contract Year, the Company’s full Retention shall be applied
to each of the Covered Events.     (b)   When the Company experiences covered
losses from more than two Covered Events during the Contract Year, the Company’s
full Retention shall be applied to each of the two Covered Events causing the
largest covered losses for the Company. For each other Covered Event resulting
in covered losses, the Company’s Retention shall be reduced to one-third of its
full Retention and applied to all other Covered Events.

  1.   All reimbursement of covered losses for each Covered Event shall be based
on the Company’s full Retention until January 1 of the Contract Year.
Adjustments to reflect a reduction to one-third of the full Retention shall be
made as soon as practicable after January 1 of the Contract Year provided the
Company reports its losses as specified in this Contract.     2.   Adjustments
to the Company’s Retention shall be based upon its paid and outstanding losses
as reported on the Company’s Proof of Loss Reports but shall not include
incurred but not reported losses. The Company’s Proof of Loss Reports shall be
used to determine which Covered Events constitute the Company’s two largest
Covered Events, and the reduction to one-third of the full Retention shall be
applied to all other Covered Events for the Contract Year. After this initial
determination, any subsequent adjustments shall be made by the SBA only if the
quarterly loss reports reveal that loss development patterns have resulted in a
change in the order of Covered Events entitled to the reduction to one-third of
the full Retention.

  (c)   The Company’s full Retention is established in accordance with the
provisions of Section 215.555(2)(e), Florida Statutes, and shall be determined
by multiplying the Retention Multiple by the Company’s Reimbursement Premium for
the Contract Year.     (d)   Once the Company’s limit of coverage has been
exhausted, the Company will not be entitled to further reimbursements.

(29)   Retention Multiple

  (a)   The Retention Multiple is applied to the Company’s Reimbursement Premium
to determine the Company’s Retention. The Retention Multiple for the 2007/2008
Contract Year shall be equal to $4.5 billion, adjusted based upon the reported
exposure for the 2006/2007 Contract Year to reflect the percentage growth in
exposure to the FHCF since 2004, divided by the estimated total industry
Reimbursement Premium at the 90% reimbursement percentage level for the Contract
Year as determined by the SBA.     (b)   The Retention Multiple as determined
under (29)(a) above shall be adjusted to reflect the reimbursement percentage
elected by the Company under this Contract as follows:

  1.   If the Company elects a 90% reimbursement percentage, the adjusted
Retention Multiple is 100% of the amount determined under (29)(a) above;     2.
  If the Company elects a 75% reimbursement percentage, the adjusted Retention
Multiple is 120% of the amount determined under (29)(a) above; or     3.   If
the Company elects a 45% reimbursement percentage, the adjusted Retention
Multiple is 200% of the amount determined under (29)(a) above.

              6   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



(30)   Ultimate Net Loss

  (a)   This term means all losses of the Company under Covered Policies, prior
to the application of the Company’s FHCF Retention, as defined under (28) above,
and reimbursement percentage, and excluding loss adjustment expense, arising
from each Loss Occurrence during the Contract Year, provided, however, that the
Company’s loss shall be determined in accordance with the deductible level
written under the policy sustaining the loss.     (b)   Salvages and all other
recoveries, excluding reinsurance recoveries, shall be first deducted from such
loss to arrive at the amount of liability attaching hereunder.     (c)   All
salvages, recoveries or payments recovered or received subsequent to a loss
settlement under this Contract shall be applied as if recovered or received
prior to the aforesaid settlement and all necessary adjustments shall be made by
the parties hereto.     (d)   Nothing in this clause shall be construed to mean
that losses under this Contract are not recoverable until the Company’s Ultimate
Net Loss has been ascertained.     (e)   The SBA shall be subrogated to the
rights of the Company to the extent of its reimbursement of the Company. The
Company agrees to assist and cooperate with the SBA in all respects as regards
such subrogation. The Company further agrees to undertake such actions as may be
necessary to enforce its rights of salvage and subrogation, and its rights, if
any, against other insurers as respects any claim, loss, or payment arising out
of a Covered Event.

ARTICLE VI — EXCLUSIONS
This Contract does not provide reimbursement for:

(1)   Any losses not defined as being within the scope of a Covered Policy.  
(2)   Any policy which excludes wind or hurricane coverage.   (3)   Any Excess
Policy or Deductible Buy-Back Policy that requires individual ratemaking.   (4)
  Any liability of the Company attributable to losses for fair rental value,
loss of rent or rental income, or business interruption.   (5)   Any collateral
protection policy that does not meet the definition of Covered Policy as defined
in Article V(10)(d) herein.   (6)   Any reinsurance assumed by the Company.  
(7)   Any exposure for: hotels, motels, timeshares, or other similar structures
that are rented out daily, weekly, or monthly; homeowner associations, if no
habitational structures are insured under the policy; and shelters, camps or
retreats.   (8)   Commercial healthcare facilities and nursing homes; however, a
nursing home which is an integral part of a retirement community consisting
primarily of habitational structures that are not nursing homes will not be
subject to this exclusion.   (9)   Any exposure under commercial policies
covering only appurtenant structures or structures that do not function as a
habitational structure (e.g. a policy covering only the pool of an apartment
complex).   (10)   Personal contents in a commercial storage facility covered
under a policy that covers only those personal contents.   (11)   Policies
covering only Additional Living Expense.   (12)   Any exposure for barns or
barns with apartments.   (13)   Any exposure for builders risk coverage or new
residential structures still under construction.   (14)   Any exposure described
as a vacant property under a commercial policy.   (15)   Any exposure for
recreational vehicles or boats (including boat related equipment) requiring
licensing and written on a separate policy or endorsement.   (16)   Any
liability of the Company for extra contractual obligations and excess of
original policy limits liabilities.

              7   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



(17)   Losses in excess of the sum of the Balance of the Fund as of December 31
of the Contract Year and the amount the SBA is able to raise through the
issuance of revenue bonds or by the use of other financing mechanisms, up to the
limit pursuant to Section 215.555(4)(c), Florida Statutes.   (18)   Any
liability assumed by the Company from Pools, Associations, and Syndicates.
Exception: Covered Policies assumed from Citizens under the terms and conditions
of an executed assumption agreement between the Authorized Insurer and Citizens
are covered by this Contract.   (19)   All liability of the Company arising by
contract, operation of law, or otherwise, from its participation or membership,
whether voluntary or involuntary, in any insolvency fund. “Insolvency fund”
includes any guaranty fund, insolvency fund, plan, pool, association, fund or
other arrangement, howsoever denominated, established or governed, which
provides for any assessment of or payment or assumption by the Company of part
or all of any claim, debt, charge, fee, or other obligation of an insurer, or
its successors or assigns, which has been declared by any competent authority to
be insolvent, or which is otherwise deemed unable to meet any claim, debt,
charge, fee or other obligation in whole or in part.   (20)   Any liability of
the Company for loss or damage caused by or resulting from nuclear reaction,
nuclear radiation, or radioactive contamination from any cause, whether direct
or indirect, proximate or remote, and regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.   (21)   The
FHCF does not provide coverage for water damage which is generally excluded
under property insurance contracts and has been defined to mean flood, surface
water, waves, tidal water, overflow of a body of water, storm surge, or spray
from any of these, whether or not driven by wind.   (22)   Specialized Fine Arts
Risks as defined in Rule 19-8.028(4)(d), F.A.C.   (23)   Claims for loss
assessment coverage under Covered Policies with an effective date after the date
of the Covered Event for which the loss assessments are attributed.

ARTICLE VII — MANAGEMENT OF CLAIMS AND LOSSES
The Company shall investigate and settle or defend all claims and losses. All
payments of claims or losses by the Company within the terms and limits of the
appropriate coverage parts of Covered Policies shall be binding on the SBA,
subject to the terms of this Contract, including the provisions in Article XIII
relating to inspection of records and examinations.
ARTICLE VIII — LOSS REIMBURSEMENT ADJUSTMENTS

(1)   Offsets       The SBA reserves the right to offset amounts payable to the
SBA from the Company, including amounts payable under previous Contract Years,
against any reimbursement or advance amounts due and payable to the Company from
the SBA as a result of the liability of the SBA.   (2)   Reimbursement
Adjustments       Section 215.555(4)(d) and (e), Florida Statutes, provides the
SBA with the right to seek the return of excess loss reimbursements which have
been paid to the Company along with interest thereon. Excess loss reimbursements
are those payments made to the Company by the SBA that are in excess of the
Company’s coverage under the Contract Year. Excess loss reimbursements may
result from adjustments to the Projected Payout Multiple or the Payout Multiple,
incorrect exposure (Data Call) submissions or resubmissions, incorrect
calculations of Reimbursement Premiums or Retentions, incorrect Proof of Loss
Reports, incorrect calculation of reinsurance recoveries, or subsequent
readjustment of policyholder claims, including subrogation and salvage, or any
combination of the foregoing. The Company will be sent an invoice showing the
due date for adjustments along with the interest due thereon through the due
date. The applicable interest rate for interest credits, and for interest
charges for adjustments beyond the Company’s control, will be the average rate
earned by the SBA for the FHCF for the first five months of the Contract Year.
The applicable interest rate for

              8   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



      interest charges due to adjustments resulting from incorrect exposure
submissions or Proof of Loss Reports will accrue at this rate plus 5%. Interest
will continue to accrue if not paid by the due date.

ARTICLE IX — REIMBURSEMENT PREMIUM

(1)   The Company shall, in a timely manner, pay the SBA its Reimbursement
Premium for the Contract Year. The Reimbursement Premium for the Contract Year
shall be calculated in accordance with Section 215.555, Florida Statutes, with
any rules promulgated thereunder, and with Article X(2).   (2)   Since the
calculation of the Actuarially Indicated Premium assumes that the Companies will
pay their Reimbursement Premiums timely, interest charges will accrue under the
following circumstances. A Company may choose to estimate its own Premium
installments. However, if the Company’s estimation is less than the provisional
Premium billed, an interest charge will accrue on the difference between the
estimated Premium and the final Premium. If a Company estimates its first
installment, the Administrator shall bill that estimated Premium as the second
installment as well, which will be considered as an estimate by the Company. No
interest will accrue regarding any provisional Premium if paid as billed by the
FHCF’s Administrator, except in the case of an estimated second installment as
set forth in this Article. Also, if a Company makes an estimation that is higher
than the provisional Premium billed but is less than the final Premium, interest
will not accrue. If the Premium payment is not received from a Company when it
is due, an interest charge will accrue on a daily basis until the payment is
received. Interest will also accrue on Premiums resulting from submissions or
resubmissions finalized after December 1 of the Contract Year. An interest
credit will be applied for any Premium which is overpaid as either an estimate
or as a provisional Premium. Interest shall not be credited past December 1 of
the Contract Year. The applicable interest rate for interest credits will be the
average rate earned by the SBA for the FHCF for the first five months of the
Contract Year. The applicable interest rate for interest charges will accrue at
this rate plus 5%.

ARTICLE X — REPORTS AND REMITTANCES

(1)   Exposures

  (a)   If the Company writes Covered Policies before June 1 of the Contract
Year, the Company shall report to the SBA, unless otherwise provided in
Rule 19-8.029, F.A.C., no later than the statutorily required date of September
1 of the Contract Year, by ZIP Code or other limited geographical area as
specified by the SBA, its insured values under Covered Policies as of June 30 of
the Contract Year as outlined in the annual reporting of insured values form,
FHCF-D1A (Data Call) adopted for the Contract Year under Rule 19-8.029, F.A.C.,
and other data or information in the format specified by the SBA.     (b)   If
the Company first begins writing Covered Policies on or after June 1 but prior
to December 1 of the Contract Year, the Company shall report to the SBA, no
later than March 1 of the Contract Year, by ZIP Code or other limited
geographical area as specified by the SBA, its insured values under Covered
Policies as of December 31 of the Contract Year as outlined in the Supplemental
Instructions for New Participants section of the Data Call adopted for the
Contract Year under Rule 19-8.029, F.A.C., and other data or information in the
format specified by the SBA.     (c)   If the Company first begins writing
Covered Policies on or after December 1 but through and including May 31 of the
Contract Year, the Company shall not report its exposure data for the Contract
Year to the SBA.     (d)   The requirement that a report is due on a certain
date means that the report shall be in the physical possession of the FHCF’s
Administrator in Minneapolis no later than 5 p.m. on the due date. If the
applicable due date is a Saturday, Sunday or legal holiday, then the actual due
date will be the day immediately following the applicable due date which is not
a Saturday, Sunday or legal holiday. For purposes of the timeliness of the
submission, neither the United

              9   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



      States Postal Service postmark nor a postage meter date is in any way
determinative. Reports sent to the SBA in Tallahassee, Florida, will be returned
to the sender. Reports not in the physical possession of the FHCF’s
Administrator by 5 p.m., Central Time, on the applicable due date are late.    
(e)   Pursuant to the provisions of Section 215.557, Florida Statutes, the
reports of insured values under Covered Policies by ZIP Code submitted to the
SBA pursuant to Section 215.555, Florida Statutes, are confidential and exempt
from the provisions of Section 119.07(1), Florida Statutes, and Section 24(a),
Art. I of the State Constitution.

(2)   Reimbursement Premium

  (a)   If the Company writes Covered Policies before June 1 of the Contract
Year, the Company shall pay the FHCF its Reimbursement Premium in installments
due on or before August 1, October 1, and December 1 of the Contract Year in
amounts to be determined by the FHCF. However, if the Company’s Reimbursement
Premium for the prior Contract Year was less than $5,000, the Company’s full
provisional Reimbursement Premium, in an amount equal to the Reimbursement
Premium paid in the prior year, shall be due in full on or before August 1 of
the Contract Year. The Company will be invoiced for amounts due, if any, beyond
the provisional Reimbursement Premium payment, on or before December 1 of the
Contract Year. In addition, if a company has been placed under regulatory
supervision by a State or control of the Company has been transferred through
any legal or regulatory proceeding to a state regulator or court appointed
receiver or rehabilitator (referred to in the aggregate as “State action”), the
full annual provisional Reimbursement Premium as billed and any outstanding
balances will be due and payable on August 1, or the date that such State action
occurs after August 1 of the Contract Year.     (b)   A New Participant that
first begins writing Covered Policies on or after June 1 but prior to December 1
of the Contract Year shall pay the FHCF a provisional Reimbursement Premium of
$1,000 upon execution of this Contract. The Administrator shall calculate the
Company’s actual Reimbursement Premium for the period based on its actual
exposure as of December 31 of the Contract Year, as reported on or before March
1. To recognize that New Participants have limited exposure during this period,
the actual Premium as determined by processing the Company’s exposure data shall
then be divided in half, the provisional Premium shall be credited, and the
resulting amount shall be the total Premium due for the Company for the
remainder of the Contract Year. However, if that amount is less than $1,000,
then the Company shall pay $1,000. The Premium payment is due no later than May
1 of the Contract Year. The Company’s Retention and coverage will be determined
based on the total Premium due as calculated above.     (c)   A New Participant
that first begins writing Covered Policies on or after December 1 but through
and including May 31 of the Contract Year shall pay the FHCF a Reimbursement
Premium of $1,000 upon execution of this Contract.     (d)   The requirement
that the Reimbursement Premium is due on a certain date means that the Premium
shall be in the physical possession of the FHCF no later than 5 p.m., Eastern
Time, on the due date applicable to the particular installment. If remitted by
check to the FHCF’s Post Office Box, the check shall be physically in the Post
Office Box 550261, Tampa, FL 33655-0261, as set out on the invoice sent to the
Company. If remitted by check by hand delivery, the check shall be physically on
the premises of the FHCF’s bank in Tampa, Florida, as set out on the invoice
sent to the Company. If remitted electronically, the wire transfer shall have
been completed to the FHCF’s account at its bank in Tampa, Florida, as set out
on the invoice sent to the Company. If the applicable due date is a Saturday,
Sunday or legal holiday, then the actual due date will be the day immediately
following the applicable due date which is not a Saturday, Sunday or legal
holiday. For purposes of the timeliness of the remittance, neither the United
States Postal Service postmark nor a postage meter date is in any way
determinative. Premium checks sent to the SBA in Tallahassee, Florida, or to the
FHCF’s Administrator in Minneapolis,

              10   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



      Minnesota, will be returned to the sender. Reimbursement Premiums not in
the physical possession of the FHCF by 5 p.m., Eastern Time, on the applicable
due date are late.     (e)   Except as required by Section 215.555(7)(c),
Florida Statutes, or as described in the following sentence, Reimbursement
Premiums, together with earnings thereon, received in a given Contract Year will
be used only to pay for losses attributable to Covered Events occurring in that
Contract Year or for losses attributable to Covered Events in subsequent
Contract Years and will not be used to pay for losses in prior years or for debt
service on revenue bonds. Pursuant to Section 215.555(6)(a)1., Florida Statutes,
Premiums and earnings thereon may be used for payments relating to revenue bonds
in the event Emergency Assessments are insufficient. If Premiums or earnings
thereon are used for debt service, then the amount of the Premiums or earnings
thereon so used shall be returned, without interest, to the Fund when Emergency
Assessments remain available after making payment relating to the revenue bonds
and any other purposes for which Emergency Assessments were levied.

(3)   Claims and Losses

  (a)   In General

  1.   Claims and losses resulting from Loss Occurrences commencing during the
Contract Year shall be reported by the Company and reimbursed by the FHCF as
provided herein and in accordance with the Statute, this Contract, and any rules
adopted pursuant to the Statute. For a Company participating in a quota share
primary insurance agreement(s) with Citizens Property Insurance Corporation High
Risk Account, Citizens and the Company shall report only their respective
portion of losses under the quota share primary insurance agreement(s). Pursuant
to Section 215.555(4)(c), Florida Statutes, the SBA is obligated to pay for
losses not to exceed the Actual Claims-Paying Capacity of the FHCF, up to the
limit in accordance with Section 215.555(4)(c)1., Florida Statutes, for any one
Contract Year.     2.   If the Company is in non-compliance with
Section 215.555, Florida Statutes for any Contract Year, including deadlines for
sending in Contracts, addendums or attachments to Contracts, Data Call
submissions or resubmissions, loss reports, or in responding to SBA exam
requirements, the SBA reserves the right to withhold reimbursements or advances
until such time the Company becomes compliant.

  (b)   Loss Reports

  1.   At the direction of the SBA, the Company shall report its projected
Ultimate Net Loss from each Loss Occurrence to provide information to the SBA in
determining any potential liability for possible reimbursable losses under the
Contract on the Interim Loss Report, Form FHCF-L1A, adopted for the Contract
Year under Rule 19-8.029, F.A.C. Interim Loss Reports (including subsequent
Interim Loss Reports if required by the SBA) will be due in no less than
fourteen days from the date of the notice from the SBA that such a report is
required.     2.   FHCF loss reimbursements will be issued based on Ultimate Net
Loss information reported by the Company on the Proof of Loss Report, Form
FHCF-L1B, adopted for the Contract Year under Rule 19-8.029, F.A.C. To qualify
for reimbursement, the Proof of Loss Report must have the original signatures of
two executive officers authorized by the Company to sign the report. The Company
must also submit a detailed claims listing (as outlined on the Proof of Loss
Report) at the same time it submits its first Proof of Loss Report for a
specific Covered Event that qualifies the Company for reimbursement under that
Covered Event, and should be prepared to supply a detailed claims listing for
any subsequent Proof of Loss Report upon request. While a Company may submit a
Proof of Loss Report requesting reimbursement at any time following a Loss
Occurrence, all Companies shall submit a mandatory Proof of Loss Report for each
Loss Occurrence no earlier than December 1 and no later than December 31 of the
Contract Year during which the Covered Event(s) occurs using the most current
data available, regardless of the amount of Ultimate

              11   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



      Net Loss or the amount of loss reimbursements or advances already
received. Reports may be faxed only if the Company does not qualify for a
reimbursement.     3.   Updated Proof of Loss Reports for each Loss Occurrence
are due quarterly thereafter until all claims and losses resulting from a Loss
Occurrence are fully discharged including any adjustments to such losses due to
salvage or other recoveries, or the Company has received its full coverage under
the Contract Year in which the Loss Occurrence(s) occurred, in accordance with
the following guidelines:

  a.   For quarterly Proof of Loss Reports due by 3/31, an insurer whose losses
exceed 50% of its FHCF Retention for a specific Loss Occurrence shall submit.  
  b.   For quarterly Proof of Loss Reports due by 6/30, an insurer whose losses
exceed 75% of its FHCF Retention for a specific Loss Occurrence shall submit.  
  c.   For quarterly Proof of Loss Reports due by 9/30 and thereafter, an
insurer whose losses exceed its FHCF Retention for a specific Loss Occurrence
shall submit.

      If the Company’s Retention must be recalculated as the result of an
exposure resubmission, and if the recalculated Retention changes the FHCF’s
reimbursement obligations, then the Company shall submit additional Proof of
Loss Reports for recalculation of the FHCF’s obligations.     4.   Annually
thereafter, those Companies which received their full coverage under the
Contract Year in which the Loss Occurrence(s) occurred shall submit a mandatory
year-end Proof of Loss Report for each Loss Occurrence, as applicable, using the
most current data available. This Proof of Loss Report shall be filed no earlier
than December 1 and no later than December 31 of each year and shall continue
until the earlier of the expiration of the commutation period described in
(3)(d) below or until all claims and losses resulting from the Loss Occurrence
are fully discharged including any adjustments to such losses due to salvage or
other recoveries.     5.   The SBA, except as noted below, will determine and
pay, within 30 days or as soon as practicable after receiving Proof of Loss
Reports, the reimbursement amount due based on losses paid by the Company to
date and adjustments to this amount based on subsequent quarterly information.
The adjustments to reimbursement amounts shall require the SBA to pay, or the
Company to return, amounts reflecting the most recent determination of losses.
The FHCF shall have the right to conduct a claims examination prior to the
issuance of any advances or reimbursements submitted by Companies that have been
placed under regulatory supervision by a State or where control has been
transferred through any legal or regulatory proceeding to a state regulator or
court appointed receiver or rehabilitator.     6.   If a Covered Event occurs
during the Contract Year, but after December 31, at the direction of the SBA,
Companies shall file an Interim Loss Report within 30 days after the Covered
Event and Proof of Loss Reports quarterly thereafter. Subparagraphs 2-5 above
regarding Proof of Loss Reports shall apply.     7.   All Proof of Loss Reports
received will be compared with the FHCF’s exposure data to establish the facial
reasonableness of the reports. The SBA may also review the results of current
and prior Contract Year exposure and loss examinations to determine the
reasonableness of the reported losses. Except as noted in paragraph 4. above,
Companies meeting these tests for reasonableness will be scheduled for
reimbursement. Companies not meeting these tests for reasonableness will be
handled on a case-by-case basis and will be contacted to provide specific
information regarding their individual book of business. The discovery of errors
in a Company’s reported exposure under the Data Call may require a resubmission
of the current Contract Year Data Call which, as the Data Call impacts the
Company’s premium, retention, and coverage for the Contract Year, will be
required before the Company’s request for reimbursement or an advance will be
fully processed by the Administrator.

              12   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



  (c)   Loss Reimbursement Calculations

  1.   In general, the Company’s paid Ultimate Net Losses must exceed its full
FHCF Retention for a specific Covered Event before any reimbursement is payable
from the FHCF for that Covered Event. As described in Article V(28), Retention
adjustments will be made after January 1 of the Contract Year. No interest is
payable on additional payments to the Company due to this type of Retention
adjustment. Each Company sustaining reimbursable losses will receive the amount
of reimbursement due under the Contract up to the amount of the Company’s
payout. If more than one Covered Event occurs in any one Contract Year, any
reimbursements due from the FHCF shall take into account the Company’s Retention
for each Covered Event. However, the Company’s reimbursements from the FHCF for
all Covered Events occurring during the Contract Year shall not exceed, in
aggregate, the Projected Payout Multiple or Payout Multiple, as applicable,
times the individual Company’s Reimbursement Premium for the Contract Year.    
2.   In determining reimbursements under this Contract, the SBA shall reimburse
each of the Companies, including entities created pursuant to
Section 627.351(6), Florida Statutes, for the amount (if any) of reimbursement
due under the individual Company’s Contract, but not to exceed for all Loss
Occurrences, an amount equal to the Projected Payout Multiple or the Payout
Multiple, as applicable, times the individual Company’s Reimbursement Premium
for the Contract Year.     3.   Reserve established. When a Covered Event occurs
in a subsequent Contract Year when reimbursable losses are still being paid for
a Covered Event in a previous Contract Year, the SBA will establish a reserve
for the outstanding reimbursable losses for the previous Contract Year, based on
the length of time the losses have been outstanding, the amount of losses
already paid, the percentage of incurred losses still unpaid, and any other
factors specific to the loss development of the Covered Events involved.

  (d)   Commutation

  1.   Not less than 36 months or more than 60 months after the end of the
Contract Year, the Company shall report to the FHCF all claims and losses, both
reported and unreported, for the Contract Year which are not finally settled and
which may be reimbursable losses under this Contract. The Company and the SBA or
their respective representatives shall attempt, by mutual agreement, to
determine the capitalized value of all claims and losses, both reported and
unreported, resulting from Loss Occurrences commencing during the Contract Year,
and the Company shall provide the SBA with a copy of a written opinion on such
capitalized value by the Company’s certifying actuary. Payment by the SBA of its
portion of any amount or amounts so mutually agreed and certified by the
Company’s certifying actuary shall constitute a complete and final release of
the SBA in respect of all claims and losses, both reported and unreported, under
this Contract.     2.   If agreement on capitalized value cannot be reached
within 60 days after the Company reports its claims and losses to the FHCF, the
Company and the SBA may mutually appoint an actuary or appraiser to investigate,
determine and capitalize such claims or losses. If both parties then agree, the
SBA shall pay its portion of the amount so determined to be the capitalized
value of such claims or losses.     3.   If the parties fail to agree, then any
difference shall be settled by a panel of three actuaries, one to be chosen by
each party and the third by the two so chosen. If either party does not appoint
an actuary within 30 days, the other party may appoint two actuaries. If the two
actuaries fail to agree on the selection of a third actuary within 30 days of
their appointment, each of them shall name two, of whom the other shall decline
one and the decision shall be made by drawing lots. All the actuaries shall be
regularly engaged in the valuation of property claims and losses and shall be
members of the Casualty Actuarial Society and of the American Academy of
Actuaries. None of the actuaries shall be under the control of either party to
this Contract. Each party shall submit its case to its actuary

              13   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



      within 30 days of the appointment of the third actuary. The decision in
writing of any two actuaries, when filed with the parties hereto, shall be final
and binding on both parties.     4.   The reasonable and customary expense of
the actuaries and of the commutation (as a result of 2. and 3. above) shall be
equally divided between the two parties. Said commutation shall take place in
Tallahassee, Florida, unless some other place is mutually agreed upon by the
Company and the SBA.

(4)   Advances

  (a)   In accordance with Section 215.555(4)(e), Florida Statutes, the SBA may
make advances for loss reimbursements as defined herein, at market interest
rates, to the Company in accordance with Section 215.555(4)(e), Florida
Statutes. An advance is an early reimbursement which allows the Company to
continue to pay claims in a timely manner. Advances will be made based on the
Company’s paid and reported outstanding losses for Covered Policies (excluding
all incurred but not reported [IBNR] losses) as reported on a Proof of Loss
Report, and shall include Loss Adjustment Expense Reimbursement as calculated by
the FHCF. In order to be eligible for an advance, the Company must submit its
exposure data for the Contract Year as required under paragraph (1) of this
Article. Except as noted below, advances, if approved, will be made as soon as
practicable after the SBA receives a written request, signed by two officers of
the Company, for an advance of a specific amount and any other information
required for the specific type of advance under subparagraphs (c) and (e) below.
All reimbursements due to a Company shall be offset against any amount of
outstanding advances plus the interest due thereon.     (b)   For advances or
excess advances, which are advances that are in excess of the amount to which
the Company is entitled, the market interest rate shall be the prime rate as
published in the Wall Street Journal on the first business day of the Contract
Year. This rate will be adjusted annually on the first business day of each
subsequent Contract Year, regardless of whether the Company executes subsequent
Contracts. All interest charged will commence on the date the SBA issues a check
for an advance and will cease on the date upon which the FHCF has received the
Company’s Proof of Loss Report(s) for the Covered Event(s) for which the Company
qualifies for reimbursement(s). If such reimbursement(s) are less than the
amount of outstanding advance(s) issued to the Company, interest will continue
to accrue on the outstanding balance of the advance(s) until subsequent Proof of
Loss Reports qualify the Company for reimbursement under any Covered Event equal
to or exceeding the amount of any outstanding advance(s). Interest shall be
billed on a periodic basis. If it is determined that the Company received funds
in excess of those to which it was entitled, the interest as to those sums will
not cease on the date of the receipt of the Proof of Loss Report but will
continue until the Company reimburses the FHCF for the overpayment.     (c)   If
the Company has an outstanding advance balance as of December 31 of this or any
other Contract Year, the Company is required to have an actuary certify
outstanding and incurred but not reported losses as reported on the applicable
December Proof of Loss Report.     (d)   The specific type of advances
enumerated in the Section 215.555, Florida Statutes, follow.

  1.   Advances to Companies to prevent insolvency, as defined under Article XIV
of this Contract.

  a.   Section 215.555(4)(e)1., Florida Statutes, provides that the SBA shall
advance to the Company amounts necessary to maintain the solvency of the
Company, up to 50 percent of the SBA’s estimate of the reimbursement due to the
Company.     b.   In addition to the requirements outlined in subparagraph
(4)(a) above, the requirements for an advance to a Company to prevent insolvency
are that the Company demonstrates it is likely to qualify for reimbursement and
that the immediate receipt of moneys from the SBA is likely to prevent the
Company from becoming insolvent, and the Company provides the following
information:

  i.   Current assets;

              14   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



  ii.   Current liabilities other than liabilities due to the Covered Event;    
iii.   Current surplus as to policyholders;     iv.   Estimate of other expected
liabilities not due to the Covered Event; and     v.   Amount of reinsurance
available to pay claims for the Covered Event under other reinsurance treaties.

  c.   The SBA’s final decision regarding an application for an advance to
prevent insolvency shall be based on whether or not, considering the totality of
the circumstances, including the SBA’s obligations to provide reimbursement for
all Covered Events occurring during the Contract Year, granting an advance is
essential to allowing the entity to continue to pay additional claims for a
Covered Event in a timely manner.

  2.   Advances to entities created pursuant to Section 627.351(6), Florida
Statutes.

  a.   Section 215.555(4)(e)2., Florida Statutes, provides that the SBA may
advance to an entity created pursuant to Section 627.351(6), Florida Statutes,
up to 90% of the lesser of the SBA’s estimate of the reimbursement due or the
entity’s share of the actual aggregate Reimbursement Premium for that Contract
Year, multiplied by the current available liquid assets of the FHCF.     b.   In
addition to the requirements outlined in subparagraph (4)(a) above, the
requirements for an advance to entities created pursuant to Section 627.351(6),
Florida Statutes are that the entity must demonstrate to the SBA that the
advance is essential to allow the entity to pay claims for a Covered Event.

  3.   Advances to limited apportionment companies.        
Section 215.555(4)(e)3., Florida Statutes, provides that the SBA may advance the
amount of estimated reimbursement payable to limited apportionment companies.

  (e)   In determining whether or not to grant an advance and the amount of an
advance, the SBA:

  1.   Shall determine whether its assets available for the payment of
obligations are sufficient and sufficiently liquid to fulfill its obligations to
other Companies prior to granting an advance;     2.   Shall review and consider
all the information submitted by such Companies;     3.   Shall review such
Companies’ compliance with all requirements of Section 215.555, Florida
Statutes;     4.   Shall consult with all relevant regulatory agencies to seek
all relevant information;     5.   Shall review the damage caused by the Covered
Event and when that Covered Event occurred;     6.   Shall consider whether the
Company has substantially exhausted amounts previously advanced; and     7.  
Shall consider any other factors deemed relevant.

  (f)   In situations where a Company has been placed under regulatory
supervision by a State, or where control has been transferred through any legal
or regulatory proceeding to a state regulator, court appointed receiver or
rehabilitator, or a state insurance guarantee association, all requirements of
the Company outlined herein shall remain applicable and must be met prior to the
issuance of any advance of reimbursements for which the Company may be eligible
to receive under the Contract.     (g)   Any amount advanced by the SBA shall be
used by the Company only to pay claims of its policyholders for the Covered
Event or Covered Events which have precipitated the immediate need to continue
to pay additional claims as they become due.

(5)   Delinquent Premium Payments       Failure to submit a Premium or Premium
installment when due is a violation of the terms of this Contract and
Section 215.555, Florida Statutes. Interest on late payments shall be due as set
forth in Article IX(2) of this Contract.

              15   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



(6)   Inadequate Data Submissions       If exposure data or other information
required to be reported by the Company under the terms of this Contract is not
received by the FHCF in the format specified by the FHCF and is inadequate to
the extent that the FHCF requires resubmission of data, the Company will be
required to pay the FHCF a resubmission fee of $1,000. The $1,000 fee is also
applicable to exposure resubmissions made as a result of examinations of the
Company’s exposure and claims data. A resubmission of exposure data may delay
the processing of the Company’s request for reimbursement or an advance.   (7)  
Delinquent Submissions       Failure to submit an exposure submission or
resubmission, or loss reports, when due is a violation of the terms of this
Contract and Section 215.555, Florida Statutes.

ARTICLE XI — TAXES
In consideration of the terms under which this Contract is issued, the Company
agrees to make no deduction in respect of the Premium herein when making premium
tax returns to the appropriate authorities. Should any taxes be levied on the
Company in respect of the Premium herein, the Company agrees to make no claim
upon the SBA for reimbursement in respect of such taxes.
ARTICLE XII — ERRORS AND OMISSIONS
Any inadvertent delay, omission, or error on the part of the SBA shall not be
held to relieve the Company from any liability which would attach to it
hereunder if such delay, omission, or error had not been made.
ARTICLE XIII — INSPECTION OF RECORDS
The Company shall allow the SBA to inspect, examine, and verify, at reasonable
times, all records of the Company relating to the Covered Policies under this
Contract, including Company files concerning claims, losses, or legal
proceedings regarding subrogation or claims recoveries which involve this
Contract, including premium, loss records and reports involving exposure data on
Covered Policies. This right by the SBA to inspect, examine, and verify shall
survive the completion and closure of an exposure examination or loss
examination file and the termination of the Contract. The Company shall have no
right to re-open an exposure or loss reimbursement examination once closed and
the findings have been accepted by the Company; any re-opening shall be at the
sole discretion of the SBA. All discovered errors, inadvertent omissions, and
typographical errors associated with the data reporting of insured values,
discovered prior to the closing of the file and acceptance of the examination
findings by the Company, shall be corrected to reflect the proper values. The
Company shall retain its records in accordance with the requirements for records
retention regarding exposure reports and claims reports outlined herein, and in
any administrative rules adopted pursuant to Section 215.555, Florida Statutes.
Companies writing covered collateral protection policies, as defined in
definition (10)(d) of Article V herein, must be able to provide documentation
that the policy covers personal residences, protects both the borrower’s and
lender’s interest, and that the coverage is in an amount at least equal to the
coverage for the dwelling in place under the lapsed homeowner’s policy.

(1)   Examination Requirements for Exposure Verification       The Company shall
retain complete and accurate records, in policy level detail, of all exposure
data submitted to the SBA in any Contract Year until the SBA has completed its
examination of the Company’s exposure submissions. The Company shall also retain
complete and accurate records of any completed exposure examination for any
Contract Year in which the Company incurred losses until the completion of the
loss reimbursement examination for that Contract Year. The records to be
retained shall include the exam file which supports the exposure reported to the
SBA and any other information which would allow for a complete examination of
the Company’s reported exposure data. The exam file shall be prepared according
to the SBA Exam File Specifications outlined in the Data Call. The Company must
also have available, at the time of the examination, a copy of its

              16   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



    underwriting manual, a copy of its rating manual, and staff to respond to
the questions of the SBA or its agents. The Company is also required to retain
declarations pages and policy applications to support reported exposure. To meet
the requirement that the application must be retained, the Company may retain
either the actual application or may retain the actual application in an
electronic format. A complete list of records to be retained are set forth in
Form FHCF-EAP1, adopted for the Contract Year under Rule 19-8.030, F.A.C.   (2)
  Examination Requirements for Loss Reports       The Company shall retain
complete and accurate records of all reported losses and/or advances submitted
to the SBA until the SBA has completed its examination of the Company’s
reimbursable losses. The records to be retained are set forth as part of the
Proof of Loss Report, Form FHCF-L1B, adopted for the Contract Year under
Rule 19-8.029, F.A.C., and Form FHCF-LAP1, adopted for the Contract Year under
Rule 19-8.030, F.A.C. The Company must also retain the required exposure exam
file for the Contract Year in which the loss occurred, and must have available
any other information which would allow for a complete examination of the
Company’s losses.   (3)   Examination Procedures

  (a)   The FHCF will send an examination notice to the Company providing the
commencement date of the examination, the site of the examination, any
accommodation requirements of the examiner, and the reports and data which must
be assembled by the Company and forwarded to the FHCF upon request. The Company
shall be prepared to choose one location in which to be examined, unless
otherwise specified by the SBA.     (b)   The reports and data are required to
be forwarded to the FHCF as set forth in an examination notice letter. The
information is then forwarded to the examiner. If the FHCF receives accurate and
complete records as requested, the examiner will contact the Company to inform
the Company as to what policies or other documentation will be required once the
examiner is on site. Any records not required to be provided to the examiner in
advance shall be made available at the time the examiner arrives on site.    
(c)   At the conclusion of the examiner’s work and the management review of the
examiner’s report, findings, recommendations, and work papers, the FHCF will
forward a preliminary draft of the examination report to the Company and require
a response from the Company by a date certain as to the examination findings and
recommendations.     (d)   If the Company accepts the examination findings and
recommendations, and there is no recommendation for resubmission of the
Company’s exposure data, the examination report will be finalized and the exam
file closed.     (e)   If the Company disputes the examiner’s findings, the
areas in dispute will be resolved by a meeting or a conference call between the
Company and FHCF management.

  (f)   1.   The recommendation of a loss reimbursement examination could
require the Company to resubmit or update its loss reports or exposure data.

  2.   If the recommendation of the examiner is to resubmit the Company’s
exposure data for the Contract Year in question, then the FHCF will send the
Company a letter outlining the process for resubmission and including a deadline
to resubmit. The resubmission will include a data file to be submitted to the
FHCF’s Administrator and an exam file to be submitted to the offices of the SBA.
The resubmission is also required to be accompanied by a detailed written
description of the specific changes made to the resubmitted data. Once the
resubmission is received by the FHCF’s Administrator, the FHCF’s Administrator
calculates a revised Reimbursement Premium for the Contract Year which has been
examined. The SBA shall then review the resubmission with respect to the
examiner’s findings, and accept the resubmission or contact the Company with any
questions regarding the resubmission. Once the SBA has accepted the resubmission
as a sufficient response to the examiner’s findings, the FHCF’s Administrator
will send the Company an invoice for any Reimbursement Premium and interest due
or to refund Reimbursement Premium, as the case may be. Once the resubmission
has been approved, the exam file is closed.

              17   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



  3.   If the recommendation of the examiner is either to resubmit the Company’s
exposure data for the Contract Year in question or giving the option to pay the
estimated Premium difference, then the FHCF will send the Company a letter
outlining the process for resubmission or for paying the estimated Premium
difference and including a deadline for the resubmission or the payment to be
received by the FHCF’s Administrator. If the Company chooses to resubmit, the
same procedures outlined in Article XIII(3)(f)2. apply.     4.   If the
recommendation of the examiner is to update the Company’s Proof of Loss
Report(s) for the Contract Year under review, the FHCF will send the Company a
letter outlining the process for submitting the Proof of Loss Report(s) and
including a deadline to file. The updated Proof of Loss Report(s) will be
submitted to the FHCF’s Administrator with a copy of the Proof of Loss Report(s)
and a supporting detailed claims listing to be submitted to the offices of the
SBA. The report is required to be accompanied by a detailed written description
of the specific changes made. Once the Proof of Loss Report(s) is received by
the FHCF Administrator, the FHCF’s Administrator will calculate a revised
reimbursement. The SBA shall then review the submitted Proof of Loss Report(s)
with respect to the examiner’s findings, and accept the Proof of Loss Report(s)
as filed or contact the Company with any questions. Once the SBA has accepted
the corrected Proof of Loss Report(s) as a sufficient response to the examiner’s
findings, the FHCF’s Administrator will send the Company an invoice for any
overpayments and interest due or the additional reimbursement owed the Company,
as the case may be. Once the Proof of Loss Report(s) is approved, the exam file
is closed.

  (g)   If the Company continues to dispute the examiner’s findings and/or
recommendations and no resolution of the disputed matters is obtained through
discussions between the Company and FHCF management, then the process within the
SBA is at an end and further administrative remedies may be pursued under
Chapter 120, Florida Statutes.     (h)   The examiner’s list of errors is made
available in the examination report sent to the Company. Given that the
examination was based on a sample of the Company’s policies or claims rather
than the whole universe of the Company’s Covered Policies or reported claims,
the error list is not intended to provide a complete list of errors but is
intended to indicate what information needs to be reviewed and corrected
throughout the Company’s book of Covered Policy business or claims information
to ensure more complete and accurate reporting to the FHCF.

(4)   Costs of the Examinations       The costs of the examinations shall be
borne by the SBA. However, in order to remove any incentive for a Company to
delay preparations for an examination, the SBA shall be reimbursed by the
Company for any examination expenses incurred in addition to the usual and
customary costs, which additional expenses were incurred as a result of the
Company’s failure, despite proper notice, to be prepared for the examination or
as a result of a Company’s failure to provide requested information. All
requested information must be complete and accurate. The Company shall be
notified of any administrative remedies which may be obtained under Chapter 120,
Florida Statutes.

ARTICLE XIV — INSOLVENCY OF THE COMPANY
Company shall notify the FHCF immediately upon becoming insolvent. Pursuant to
Section 215.555(4)(g), Florida Statutes, the FHCF is required to pay the “net
amount of all reimbursement moneys” due an insolvent insurer to the Florida
Insurance Guaranty Association (FIGA) for the benefit of Florida policyholders.
For the purpose of this Contract, a Company is insolvent when an order of
liquidation with a finding of insolvency has been entered by a court of
competent jurisdiction. In light of the need for an immediate infusion of funds
to enable policyholders of insolvent companies to be paid for their claims, the
SBA may enter into agreements with FIGA allowing exposure and loss examinations
to take place immediately without the usual notice and response time limitations
and allowing the FHCF to make loss reimbursements (net of any amounts payable to
the SBA from the Company or FIGA) to FIGA

              18   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



before the examinations are completed and before the response time expires for
claims filing by reinsurers and financial institutions, which have a priority
interest in those funds pursuant to Section 215.555(4)(g), Florida Statutes.
Such agreements must ensure the availability of the necessary records and
adequate security must be provided so that if the FHCF determines that it
overpaid FIGA on behalf of the Company, or if claims are filed by reinsurers or
financial institutions having a priority interest in these funds, that the funds
will be repaid to the FHCF by FIGA with in a reasonable time.
ARTICLE XV — TERMINATION
The FHCF and the obligations of both parties under this Contract can be
terminated only as may be provided by law or applicable rules.
ARTICLE XVI — VIOLATIONS
Pursuant to the provisions of Section 215.555(10), Florida Statutes, any
violation of the terms of this Contract by the Company constitutes a violation
of the Insurance Code of the State of the Florida. Pursuant to the provisions of
Section 215.555(11), Florida Statutes, the SBA is authorized to take any action
necessary to enforce any administrative rules adopted pursuant to
Section 215.555, Florida Statutes, and the provisions and requirements of this
Contract.
ARTICLE XVII — APPLICABLE LAW

(1)   Applicable Law: This Contract shall be governed by and construed according
to the laws of the State of Florida in respect of any matter relating to or
arising out of this Contract.   (2)   Notice of Rights: Pursuant to Chapter 120,
Florida Statutes, and the Uniform Rules of Procedure, codified as Chapters
28-101 through 28-111, F.A.C., a person whose substantial interests are affected
by a decision of the SBA regarding the FHCF may request a hearing within 21 days
shall have waived his or her right to a hearing. The hearing may be a formal
hearing or an informal hearing pursuant to the provisions of Sections 120.569
and 120.57, Florida Statutes. The petition must be filed (received) in the
office of the Agency Clerk, General Counsel’s Office, State Board of
Administration of Florida, P.O. Box 13300, Tallahassee, FL 32317-3300, within
the 21 day period.

              19   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



ARTICLE XVIII — REIMBURSEMENT CONTRACT ELECTIONS
Reimbursement Percentage
For purposes of determining reimbursement (if any) due the Company under this
Contract and in accordance with the Statute, the Company has the option to elect
a 45% or 75% or 90% reimbursement percentage under this Contract. If the Company
is a member of an NAIC group, all members must elect the same reimbursement
percentage, and the individual executing this Contract on behalf of the Company,
by placing his or her initials in the box under (a) below, affirms that the
Company has elected the same reimbursement percentage as all members of its NAIC
group. If the Company is an entity created pursuant to Section 627.351, Florida
Statutes, the Company must elect the 90% reimbursement percentage. The Company
shall not be permitted to change its reimbursement percentage during the
Contract Year. The Company shall be permitted to change its reimbursement
percentage at the beginning of a new Contract Year, but may not reduce its
reimbursement percentage if a Covered Event required the issuance of revenue
bonds, until the bonds have been fully repaid.
IMPORTANT NOTE: The FHCF issued revenue bonds in July of 2006 as a result of its
liabilities for Covered Events under the Contract Year effective June 1, 2005.
As those bonds have not been fully repaid, the Company may not select a
Reimbursement Percentage that is less than its selection under the prior
Contract Year effective June 1, 2006.
The Reimbursement Percentage elected by the Company for the prior Contract Year
effective June 1, 2006 was as follows: Liberty American Insurance Company - 90%

(a)   NAIC Group Affirmation: Initial the following box if the Company is part
of an NAIC Group:

/s/ TBM

(b)   Reimbursement Percentage Election: The Company hereby elects the following
Reimbursement Percentage for the Contract Year from 12:01 a.m., Eastern Time,
June 1, 2007, to 12:01 a.m., Eastern Time, June 1, 2008, (the individual
executing this Contract on behalf of the Company shall place his or her initials
in the box to the left of the percentage elected for the Company):

                                                     
 
 
 
    45 %   OR  
 
    75 %   OR  
/s/ TBM
        90 %    

Reporting Exposure for a Single Structure, with a Mix of Commercial Habitational
and Commercial Non-Habitational Exposure, Written on a Commercial Policy
This section is applicable to all Companies which either have exposure for
single structures with a mix of commercial habitational and commercial
non-habitational exposure written under a Commercial Policy, or have the
authority to write such policies. If the Company does not have the authority to
write this type of exposure, this section does not apply; initial the N/A box on
the next page, which completes this ARTICLE. If the Company does write, or has
the authority to write, this type of exposure, please read and complete the
remainder of this ARTICLE.

              20   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



Commercial-Residential Class Code
If a single structure is used for both habitational and non-habitational
purposes and the structure has a commercial-residential class code (based on a
classification plan on file with and reviewed by the Administrator), the entire
exposure for the structure should be reported to the FHCF under the Data Call,
and the FHCF will reimburse losses for the entire structure as well.
Commercial Non-Residential/Business Class Code
If a single structure is used for both habitational and non-habitational
purposes and the structure has a commercial non-residential or business class
code (based on a classification plan on file with and reviewed by the
Administrator), the habitational portion of that structure should be identified
and reported to the FHCF under the Data Call.
However, in recognition of the unusual nature of commercial structures with
incidental habitational exposure and the hardship some companies may face in
having to carve out such incidental habitational exposure, as well as the losses
to such structures, the FHCF will accommodate these companies by allowing them
to exclude the entire exposure for the single structure from their Data Call
submission, providing the following two conditions are met:

(1)   The decision to not carve out and report the incidental habitational
exposure shall apply to all such structures insured by the Company; and   (2)  
If the incidental habitational exposure is not reported to the FHCF, the Company
agrees it shall not report losses to the structure and the FHCF shall not
reimburse any losses to the structure.

Initial the CARVING box below if the Company is able to carve out and report its
incidental habitational exposure, OR, if this requirement presents a hardship,
the Company must communicate its decision to not carve out and to not report the
incidental exposure by having the individual executing this Contract on behalf
of the Company placing his or her initials in the NOT CARVING box below. If the
Company does not currently write such policies, but has the authority to write
such policies after the start date of this Contract, the decision to carve or
not carve out the incidental habitational exposure must be indicated below.

                         
 
      OR   /s/ TBM   OR        
 
                       
 
  CARVING       NOT CARVING       NA    

By initialing the CARVING or NOT CARVING box above, the Company is making an
irrevocable decision for the corresponding Contract Year Data Call submission
and any subsequent resubmissions.

Important Note:   Since this election will impact your Data Call submission,
please share this decision with the individual(s) responsible for compiling your
Data Call submission.

Additional Living Expense (ALE)Written as Time Element Coverage
If your Company writes Covered Policies that provide ALE coverage on a time
element basis (i.e. coverage is based on a specific period of time as opposed to
a stated dollar limit), you must initial the ‘Yes — Time Element ALE’ box below.
If your Company does not write time element ALE coverage, initial ‘No — Time
Element ALE’ box below.

                 
 
      OR   /s/ TBM
 
   
 
  Yes — Time       No — Time    
 
  Element ALE       Element ALE    

              21   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



ARTICLE XIX — SIGNATURES

              Approved by:        
 
            Florida Hurricane Catastrophe Fund          
By:
  State Board of Administration of the State of Florida        
 
           
By:
  /s/ Linda Lettera / for

 
  7/9/07    
 
  Coleman Stipanovich
Executive Director   Date    
 
            Approved as to legality:        
 
           
By:
  /s/ Thomas A. Burke / for   7/9/07    
 
 
 
Linda Lettera   Date    
 
  General Counsel        
 
  FL Bar ID#311911        
 
            /s/ T. Bruce Meyer                   Liberty American Insurance
Company        
 
           
By:
  T. Bruce Meyer, Pres. & CEO   5/23/07    
 
 
 
Name/Title   Date    

              22   FHCF-2007K         Rule 19-8.010 F.A.C.

 



--------------------------------------------------------------------------------



 



          (GREAT SEAL OF THE STATE OF FLORIDA LOGO) [w41777w4177703.gif]   State
Board of Administration
of Florida   CHARLIE CRIST
GOVERNOR
AS CHAIRMAN

ALEX SINK
CHIEF FINANCIAL OFFICER
AS TREASURER

BILL McCOLLUM
ATTORNEY GENERAL
AS SECRETARY

COLEMAN STIPANOVICH
EXECUTIVE DIRECTOR   1801 Hermitage Boulevard-Suite 100
Tallahassee, Florida 32308
(850) 488-4406     Post Office Box 13300
32317-3300  

ATTENTION:   THIS ADDENDUM MUST BE COMPLETED, SIGNED, AND RETURNED BY ALL
COMPANIES ELIGIBLE FOR COVERAGE UNDER THIS ADDENDUM REGARDLESS OF CHOICE TO
ACCEPT OR REJECT THIS OPTIONAL COVERAGE

ADDENDUM NO. 1
to
REIMBURSEMENT CONTRACT
Effective: June 1, 2007
(Contract)
between
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, FL
(Company)
NAIC # 10955
and
THE STATE BOARD OF ADMINISTRATION OF THE STATE OF FLORIDA (SBA) WHICH
ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND (FHCF)
It is Hereby Agreed, effective at 12:01 a.m., Eastern Time, June 1, 2007, that
this Contract shall be amended as follows:
ADDITIONAL COVERAGE OPTION (up to $10 million) PURSUANT TO SECTION
215.555(4)(b)4., FLORIDA STATUTES.
Pursuant to Section 215.555(4)(b)4., Florida Statutes, certain Companies may
select additional FHCF reimbursement coverage of up to $10 million dollars. The
additional premium to be charged for this additional reimbursement coverage
shall be 50 percent of the additional reimbursement coverage provided, which
shall include one prepaid full reinstatement. The additional premium shall be
due and payable in three equal installments on August 1, 2007, on October 1,
2007, and on December 1, 2007.
     The minimum retention level that must be retained associated with this
additional coverage layer is 30 percent of the insurer’s surplus as of
December 31, 2006, for each Covered Event. For an insurer which began writing
property insurance in 2007 and did not have a surplus as of

     

1   FHCF-2007K
Rule 19-8.010 F.A.C





--------------------------------------------------------------------------------



 



December 31, 2006, surplus shall be deemed to be the surplus reported to the
Office of Insurance Regulation at the time the insurer received its Certificate
of Authority.
The reimbursement percentage applicable to this additional coverage shall be
100 percent, which includes reimbursement for loss adjustment expense as
provided under the Reimbursement Contract.
This additional reimbursement coverage shall be in addition to all other
coverage provided by the SBA under the Company’s Reimbursement Contract and
shall be in addition to the claims-paying capacity of the FHCF as defined in
Section 215.555(4)(c)1., Florida Statutes, but only with respect to those
insurers that select the additional coverage option. Coverage provided in this
additional coverage option shall otherwise be consistent with terms and
conditions as relates to the Reimbursement Contract including, but not limited
to, definitions, coverage for Covered Policies as defined, exclusions, loss
reporting, and examination procedures.
While this additional coverage shall not reduce, overlap, or duplicate coverage
otherwise provided for in the Reimbursement Contract or offset any co-payments,
the amount of coverage selected herein is irrevocable. Any amount of additional
coverage selected herein that would in effect overlap FHCF coverage otherwise
provided for in the Reimbursement Contract, or any other Addenda to the
Reimbursement Contract, shall be deemed by the FHCF to shift above the highest
level of coverage otherwise provided by the FHCF.
The claims-paying capacity with respect to all other participating insurers,
including eligible Companies that do not select the additional coverage option,
shall be limited to their reimbursement premium’s proportionate share of the
actual claims-paying capacity as defined in Section 215.555(4)(c)1., Florida
Statutes and as provided for under the terms of the Reimbursement Contract, plus
any coverage provided under any other Addenda to the Reimbursement Contract.
The optional coverage provided in this Addendum expires on May 31, 2008 and is
not renewable.
ALL COMPANIES EXECUTING A REIMBURSEMENT CONTRACT AND ELIGIBLE FOR THIS
ADDITIONAL COVERAGE MUST INDICATE BELOW THE AMOUNT OF ADDITIONAL COVERAGE
SELECTED, IF ANY.
If your Company does not wish to purchase the additional coverage under this
Addendum, print “No Coverage” on the line below and initial the box.

                  No Coverage   /s/ TBM                  

If your Company is eligible for the coverage under this Addendum and elects to
purchase this coverage, indicate the amount of additional coverage up to
$10 million (there is no additional coverage available in excess of $10 million)
on the line below:
$                            

     

2   FHCF-2007K
Rule 19-8.010 F.A.C





--------------------------------------------------------------------------------



 



IF THIS ADDENDUM NO. 1 IS RETURNED WITHOUT THE BLANK SPACE IMMEDIATELY ABOVE
FILLED IN WITH A DOLLAR AMOUNT, IT SHALL BE DEEMED BY THE STATE BOARD OF
ADMINISTRATION TO BE A CHOICE TO REJECT THE ADDITIONAL COVERAGE.

                      Liberty American Insurance Company             

                 
By:
  /s/ T. Bruce Meyer
 
T. Bruce Meyer, Pres. & CEO
Name/Title       5-23-07
 
Date    

Approved by:
Florida Hurricane Catastrophe Fund

By: State Board of Administration of the State of Florida

                 
By:
  /s/ Linda Lettera / for
 
Coleman Stipanovich
Executive Director       7/9/07
 
Date    

Approved as to legality:

                 
By:
  /s/ Thomas A. Burke / for
 
Linda Lettera
General Counsel
FL Bar ID#311911       7/9/07
 
Date    

     

3   FHCF-2007K
Rule 19-8.010 F.A.C





--------------------------------------------------------------------------------



 



          (GREAT SEAL OF THE STATE OF FLORIDA LOGO) [w41777w4177703.gif]   State
Board of Administration
of Florida   CHARLIE CRIST
GOVERNOR
AS CHAIRMAN

ALEX SINK
CHIEF FINANCIAL OFFICER
AS TREASURER

BILL McCOLLUM
ATTORNEY GENERAL
AS SECRETARY

COLEMAN STIPANOVICH
EXECUTIVE DIRECTOR   1801 Hermitage Boulevard-Suite 100
Tallahassee, Florida 32308
(850) 488-4406     Post Office Box 13300
32317-3300  

 

ATTENTION:   THIS ADDENDUM MUST BE COMPLETED, SIGNED, AND RETURNED BY ALL
COMPANIES EXECUTING A REIMBURSEMENT CONTRACT REGARDLESS OF CHOICE TO ACCEPT OR
REJECT THIS OPTIONAL COVERAGE

ADDENDUM NO. 2
to
REIMBURSEMENT CONTRACT
Effective: June 1, 2007
(Contract)
between
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, FL
(Company)
NAIC # 10955
and
THE STATE BOARD OF ADMINISTRATION OF THE STATE OF FLORIDA (SBA) WHICH
ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND (FHCF)
It is Hereby Agreed, effective at 12:01 a.m., Eastern Time, June 1, 2007, that
this Contract shall be amended as follows:
TEMPORARY EMERGENCY OPTIONS FOR ADDITIONAL COVERAGE PURSUANT TO SECTION
215.555(16), FLORIDA STATUTES.
Pursuant to Section 215.555(16), Florida Statutes, the Temporary Emergency
Options for Additional Coverage (TEACO) provision allows the Company to select
additional FHCF reimbursement coverage below its mandatory FHCF coverage layer
under the Reimbursement Contract. The optional coverage provided in this
Addendum No. 2 expires on May 31, 2008. Coverage associated with TEACO shall
otherwise be consistent with terms and conditions as relates to the
Reimbursement Contract including, but not limited to, definitions, coverage for
Covered Policies as defined, exclusions, loss reporting, and examination
procedures.

     

1   FHCF-2007K
Rule 19-8.010 F.A.C





--------------------------------------------------------------------------------



 



I. TEACO Coverage
The Company may purchase its mandatory FHCF premium share of coverage underneath
its FHCF retention in excess of one of three industry retention levels, which
are specified as $3 billion, $4 billion, or $5 billion. The price for the layer
of coverage below its mandatory FHCF coverage is 75 cents for each dollar of
coverage for the Company’s share of the layer associated with a $5 billion
industry retention, 80 cents for each dollar of coverage for the Company’s share
of the layer associated with the $4 billion industry retention, or 85 cents for
each dollar of coverage for the Company’s share of the layer of coverage
associated with the $3 billion industry retention. The Company’s TEACO coverage
shall be on an occurrence basis, and the premium for coverage will include one
reinstatement. The Company’s TEACO retention shall replace the Company’s
mandatory FHCF retention when it selects a TEACO option.
The SBA shall reimburse the Company for 45 percent, 75 percent, or 90 percent of
its losses from each Covered Event in excess of the Company’s TEACO retention,
plus 5 percent of the reimbursed losses to cover loss adjustment expense,
limited in total to the amount of TEACO coverage purchased by the Company. The
reimbursement percentage shall be the same as the coverage level selected by the
Company under its Reimbursement Contract. The Company’s maximum reimbursement
under its TEACO option shall be its mandatory FHCF premium share of two times
the difference between the industry retention calculated under
Section 215.555(2)(e), Florida Statutes, and the $3 billion, $4 billion, or
$5 billion industry TEACO retention based on the Company’s selection of the
TEACO option.
The full limit of the TEACO coverage purchased shall apply only to each of the
Company’s two largest Covered Events. The TEACO coverage does not apply to other
Covered Events resulting in losses.
II. TEACO Premium
The Company’s TEACO premium shall be calculated based on its share of the
mandatory FHCF reimbursement premium. Total TEACO premium shall be calculated
based on the assumption that all insurers entering into Reimbursement Contracts
also accepted the TEACO option:

  A.   The industry TEACO premium associated with the $3 billion retention
option would be equal to 85% of the difference for the coverage between the
industry retention level calculated under Section 215.555(2)(e), Florida
Statutes, and the $3 billion industry TEACO retention level.     B.   The
industry TEACO premium associated with the $4 billion retention option would be
equal to 80% of the difference for the coverage between the industry retention
level calculated under Section 215.555(2)(e), Florida Statutes, and the
$4 billion industry TEACO retention level.     C.   The industry TEACO premium
associated with the $5 billion retention option would be equal to 75% of the
difference for the coverage between the industry retention level calculated
under Section 215.555(2)(e), Florida Statutes, and the $5 billion industry TEACO
retention level.

The TEACO premium shall be due and payable in three installments on August 1,
2007, on October 1, 2007, and on December 1, 2007.

     

2   FHCF-2007K
Rule 19-8.010 F.A.C





--------------------------------------------------------------------------------



 



III. TEACO Retention
The TEACO retention is the amount of losses below which a TEACO Company is not
entitled to reimbursement from the FHCF under the TEACO coverage option.
The TEACO retention multiple for each TEACO coverage option shall be calculated
by dividing $3 billion, $4 billion, or $5 billion by the total estimated
mandatory FHCF reimbursement premium assuming all insurers selected the 90%
coverage option. The TEACO retention multiple shall be used for determining an
insurer’s retention if the insurer has selected a TEACO option. The TEACO
retention multiples outlined above shall be adjusted to reflect the coverage
level selected by the Company under its Reimbursement Contract. For insurers
electing the 90 percent coverage level, the adjusted retention multiple is
100 percent of the amount determined under the preceding paragraph. For insurers
electing the 75 percent coverage level, the adjusted retention multiple is
120 percent of the amount determined under the preceding paragraph. For insurers
electing the 45 percent coverage level, the adjusted retention multiple is
200 percent of the amount determined under the preceding paragraph.
IV. Liability of the FHCF
The liability of the FHCF with respect to all TEACO addenda shall not exceed an
amount equal to two times the difference between the industry retention level
calculated under Section 215.555(2)(e), Florida Statutes, and the $3 billion,
$4 billion, or $5 billion industry TEACO retention level options actually
selected, but in no event may the FHCF’s obligation exceed the actual
claims-paying capacity of the FHCF plus the additional TEACO capacity provided
for under Section 215.555(16)(g), Florida Statutes.
The additional capacity shall apply only to the additional coverage provided by
the TEACO option and shall not otherwise affect any insurer’s reimbursement from
the FHCF.
V. Coordination of Coverage
Reimbursement amounts under TEACO shall not be reduced by reinsurance paid or
payable to the Company from sources other than the FHCF.
The TEACO coverage shall be in addition to all other coverage provided by the
SBA under the Company’s Reimbursement Contract and shall be in addition to the
claims-paying capacity of the FHCF as defined in Section 215.555(4)(c)1.,
Florida Statutes.
The TEACO coverage selected is irrevocable and shall not reduce, overlap, or
duplicate coverage otherwise provided for in the Reimbursement Contract or
offset any co-payments.
VI. Addendum No. 2 TEACO Coverage Election
ALL COMPANIES EXECUTING A REIMBURSEMENT CONTRACT MUST INDICATE ITS TEACO
COVERAGE PROVIDED BELOW THE FHCF RETENTION BY SELECTING ONE OF THREE TEACO
RETENTION LEVELS OR REJECT ALL SUCH COVERAGE. IF ADDENDUM NO. 2 IS RETURNED
WITHOUT A TEACO

     

3   FHCF-2007K
Rule 19-8.010 F.A.C





--------------------------------------------------------------------------------



 



RETENTION SELECTED, IT SHALL BE DEEMED BY THE STATE BOARD OF ADMINISTRATION TO
BE A CHOICE TO REJECT TEACO COVERAGE.
If your Company does not want to purchase any TEACO coverage, print “No
Coverage” on the line below and initial the box.

                  No Coverage     /s/ TBM                  

If your company elects to purchase TEACO coverage, select a TEACO retention
level option by initialing the applicable box below.

                 
 
               
Company selects $3
billion TEACO
Retention Option
  OR   Company selects $4
billion TEACO
Retention Option   OR   Company selects $5
billion TEACO
Retention Option

          VII. Signatures
      /s/ T. Bruce Meyer       Liberty American Insurance Company             

                 
By:
  T. Bruce Meyer, Pres & CEO
 
      5-23-07
 
   
 
  Name/Title       Date    

Approved by:
Florida Hurricane Catastrophe Fund

By: State Board of Administration of the State of Florida

                 
By:
  /s/ Linda Lettera / for
 
Coleman Stipanovich
Executive Director       7/9/07
 
Date    

Approved as to legality:

                 
By:
  /s/ Thomas A. Burke / for
 
Linda Lettera
General Counsel
FL Bar ID#311911       7/9/07
 
Date    

     

4   FHCF-2007K
Rule 19-8.010 F.A.C





--------------------------------------------------------------------------------



 



          (GREAT SEAL OF THE STATE OF FLORIDA LOGO) [w41777w4177703.gif]   State
Board of Administration
of Florida   CHARLIE CRIST
GOVERNOR
AS CHAIRMAN

ALEX SINK
CHIEF FINANCIAL OFFICER
AS TREASURER

BILL McCOLLUM
ATTORNEY GENERAL
AS SECRETARY

COLEMAN STIPANOVICH
EXECUTIVE DIRECTOR   1801 Hermitage Boulevard-Suite 100
Tallahassee, Florida 32308
(850) 488-4406     Post Office Box 13300
32317-3300  

ATTENTION:   THIS ADDENDUM MUST BE COMPLETED, SIGNED, AND RETURNED BY ALL
COMPANIES EXECUTING A REIMBURSEMENT CONTRACT REGARDLESS OF CHOICE TO ACCEPT OR
REJECT THIS OPTIONAL COVERAGE

ADDENDUM NO. 3
to
REIMBURSEMENT CONTRACT
Effective: June 1, 2007
(Contract)
between
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, FL
(Company)
NAIC # 10955
and
THE STATE BOARD OF ADMINISTRATION OF THE STATE OF FLORIDA (SBA) WHICH
ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND (FHCF)
It is Hereby Agreed, effective at 12:01 a.m., Eastern Time, June 1, 2007, that
this Contract shall be amended as follows:
TEMPORARY INCREASE IN COVERAGE LIMIT OPTIONS FOR ADDITIONAL COVERAGE PURSUANT TO
SECTION 215.555(17), FLORIDA STATUTES.
Pursuant to Section 215.555(17), Florida Statutes, the Temporary Increase in
Coverage Limit (TICL) Options provision allows the Company to select additional
FHCF reimbursement coverage above its mandatory FHCF coverage layer under the
Reimbursement Contract. The optional coverage selections provided in this
Addendum No. 3 expires on May 31, 2008. Coverage provided under TICL shall
otherwise be consistent with terms and conditions as relates to the
Reimbursement Contract including, but not limited to, definitions, coverage for
Covered Policies as defined, exclusions, loss reporting, and examination
procedures.

     

1   FHCF-2007K
Rule 19-8.010 F.A.C





--------------------------------------------------------------------------------



 



I. TICL Coverage
The Company may purchase one of twelve optional coverages above its mandatory
FHCF coverage provided for in the FHCF Reimbursement Contract. The TICL options
allow the Company to purchase its mandatory FHCF premium share of one of the
twelve optional layers of coverage. The optional layers of coverage above the
mandatory FHCF coverage are $12 billion, $11 billion, $10 billion, $9 billion,
$8 billion, $7 billion, $6 billion, $5 billion, $4 billion, $3 billion,
$2 billion, or $1 billion.
The purchase of a TICL option increases the Company’s coverage under the
Reimbursement Contract as calculated pursuant to Section 215.555(4)(d)2.,
Florida Statutes. The Company’s increased coverage shall be the FHCF
reimbursement premium multiplied by the TICL multiple. Each TICL coverage
multiple shall be calculated by dividing $12 billion, $11 billion, $10 billion,
$9 billion, $8 billion, $7 billion, $6 billion, $5 billion, $4 billion,
$3 billion, $2 billion, or $1 billion by the aggregate mandatory FHCF premium
under the Reimbursement Contract paid by all companies.
In order to determine the Company’s total limit of coverage, the Company’s TICL
coverage multiple is added to its regular Payout Multiple under the
Reimbursement Contract. The total of these two multiples shall represent a
number that, when multiplied by an insurer’s mandatory FHCF reimbursement
premium under the Reimbursement Contract, defines the Company’s total limit of
FHCF reimbursement coverage for the Contract Year under the Reimbursement
Contract and Addendum No. 3. The SBA shall reimburse the Company for 45 percent,
75 percent, or 90 percent of its losses from each Covered Event in excess of the
Company’s FHCF Retention under the Reimbursement Contract, plus 5 percent of the
reimbursed losses to cover loss adjustment expense, not to exceed the Company’s
total limit of coverage as defined above. The percentage shall be the same as
the coverage level selected by the Company under its Reimbursement Contract.
II. TICL Premium
The Company’s TICL premium shall be determined as specified in
Section 215.555(5), Florida Statutes, and shall be due and payable in three
installments on August 1, 2007, October 1, 2007, and December 1, 2007.
III. Liability of the FHCF
Pursuant to Section 215.555(17)(g), Florida Statutes, the liability of the FHCF
with respect to all TICL addenda shall not exceed $12 billion and shall depend
on the number of insurers that select the TICL optional coverage and the TICL
coverage options selected. In no circumstance shall the liability of the FHCF
exceed its actual claims-paying capacity as defined in Section 215.555(2)(m),
Florida Statutes.
The additional TICL capacity shall apply only to the additional coverage
provided under the TICL options and shall not otherwise affect any insurer’s
reimbursement from the FHCF if the insurer chooses not to select a TICL option
to increase its limit of FHCF coverage.
IV. Coordination of Coverage
Reimbursement amounts under TICL shall not be reduced by reinsurance paid or
payable to the Company from sources other than the FHCF.

     

2   FHCF-2007K
Rule 19-8.010 F.A.C





--------------------------------------------------------------------------------



 



The TICL coverage shall be in addition to all other coverage provided by the
FHCF under the Company’s Reimbursement Contract or other Addenda to the
Reimbursement Contract, and shall be in addition to the claims-paying capacity
of the FHCF as defined in Section 215.555(4)(c)1., Florida Statutes, but only
with respect to those insurers that select the TICL coverage.
The TICL coverage selected is irrevocable and shall not overlap or duplicate
coverage otherwise provided for in the Reimbursement Contract, or any Addenda to
the Reimbursement Contract, or offset any co-payments or retention amounts.
V. Addendum No. 3 TICL Coverage Election
ALL COMPANIES EXECUTING A REIMBURSEMENT CONTRACT MUST INDICATE BELOW THE LEVEL
OF OPTIONAL TICL COVERAGE SELECTED, IF ANY. IF ADDENDUM NO. 3 IS RETURNED
WITHOUT A TICL COVERAGE OPTION SELECTED, IT SHALL BE DEEMED BY THE STATE BOARD
OF ADMINISTRATION TO BE A CHOICE TO REJECT TICL COVERAGE.
If your Company does not want to purchase any TICL coverage, print “No Coverage”
on the line below and initial the box.

                                     

By selecting an option below (initial the applicable box), the Company is
selecting its proportionate share based on its mandatory FHCF reimbursement
premium to the total mandatory FHCF reimbursement premiums paid by all companies
of the layer of optional coverage.

                         
 
                       
Company selects $1
billion TICL
Coverage Option
  OR   Company selects $2
billion TICL
Coverage Option   OR   Company selects $3
billion TICL
Coverage Option   OR   Company selects $4
billion TICL
Coverage Option

                         
 
                       
Company selects $5
billion TICL
Coverage Option
  OR   Company selects $6
billion TICL
Coverage Option   OR   Company selects $7
billion TICL
Coverage Option   OR   Company selects $8
billion TICL
Coverage Option

     

3   FHCF-2007K
Rule 19-8.010 F.A.C





--------------------------------------------------------------------------------



 



                         
 
                    /s/ JBM
 
                       
Company selects $9
billion TICL
Coverage Option
  OR   Company selects $10
billion TICL
Coverage Option   OR   Company selects $11
billion TICL
Coverage Option   OR   Company selects $12
billion TICL
Coverage Option

          VI. Signatures
      /s/ T. Bruce Meyer       Liberty American Insurance Company             

                 
By:
  T. Bruce Meyer, Pres & CEO
 
Name/Title       5-23-07
 
Date    

Approved by:
Florida Hurricane Catastrophe Fund

By: State Board of Administration of the State of Florida

                 
By:
  /s/ Linda Lettera / for
 
Coleman Stipanovich
Executive Director       7/9/07
 
Date    

Approved as to legality:

                 
By:
  /s/ Thomas A. Burke / for
 
Linda Lettera
General Counsel
FL Bar ID#311911       7/9/07
 
Date    

     

4   FHCF-2007K
Rule 19-8.010 F.A.C





--------------------------------------------------------------------------------



 



          (GREAT SEAL OF THE STATE OF FLORIDA LOGO) [w41777w4177703.gif]   State
Board of Administration
of Florida   CHARLIE CRIST
GOVERNOR
AS CHAIRMAN

ALEX SINK
CHIEF FINANCIAL OFFICER
AS TREASURER

BILL McCOLLUM
ATTORNEY GENERAL
AS SECRETARY

COLEMAN STIPANOVICH
EXECUTIVE DIRECTOR   1801 Hermitage Boulevard-Suite 100
Tallahassee, Florida 32308
(850) 488-4406     Post Office Box 13300
32317-3300  

ADDENDUM NO. 4
to
REIMBURSEMENT CONTRACT
Effective: June 1, 2007
(Contract)
between
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, FL
(Company)
NAIC # 10955
and
THE STATE BOARD OF ADMINISTRATION OF THE STATE OF FLORIDA (SBA) WHICH
ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND (FHCF)
It is Hereby Agreed, effective at 12:01 a.m., Eastern Time, June 1, 2007, that
this Contract shall be amended as follows:
PREAMBLE
The Legislature of the State of Florida has enacted Section 215.555, Florida
Statutes “Statute”, which directs the SBA to administer the FHCF. This Contract,
consisting of the principal document entitled Reimbursement Contract, addressing
the mandatory FHCF coverage, and Addenda, is subject to the Statute and to any
administrative rule adopted pursuant thereto, and is not intended to be in
conflict therewith. All provisions in the principle document are equally
applicable to each of the Addenda unless specifically superseded by one of the
Addenda.
ARTICLE II — PARTIES TO THE CONTRACT
This Contract is solely between the Company and the SBA which administers the
FHCF. In no instance shall any insured of the Company or any claimant against an
insured of the Company, or any other third party, have any rights under this
Contract, except as provided in Article XIV. The SBA will only disburse funds to
the Company, except as provided for in Article XIV of this Contract. The Company
shall not, without the prior approval of the Office of Insurance Regulation,
sell, assign, or transfer to any third party, in return for a fee or other
consideration, any sums the FHCF pays under this Contract or the right to
receive such sums.

     

 

1   FHCF-2007K
Rule 19-8.010 F.A.C





--------------------------------------------------------------------------------



 



Approved by:
Florida Hurricane Catastrophe Fund

By: State Board of Administration

                 
By:
  /s/ Linda Lettera / for
 
Coleman Stipanovich
Executive Director       7/9/07
 
Date    

Approved as to legality:

                  /s/ Thomas A. Burke / for
 
Linda Lettera
General Counsel
FL Bar ID#311911       7/9/07
 
Date    

                /s/ T. Bruce Meyer      Liberty American Insurance Company     
     

                 
By:
  T. Bruce Meyer, Pres. & CEO
 
Name/Title       5/23/07
 
Date    

 

2   FHCF-2007K
Rule 19-8.010 F.A.C

